UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

John Doe
Plaintiffts}

V. Civil Action No. 3:419-cyv-00038

 

 

The Rector and Visitors of the University of Virginia et al
Defendantis)

DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL
INTEREST IN LITIGATION

 

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY, DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES, COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THES STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT,

Pursuant to Standing Order entered May 15, 2000,

Frank M. Connor, lil whois Defendant
{Name of party you represent) (Plaintiff/Defendant}

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
LlYes IX]No

2, Does the party have any parent corporations?

fF ]Yes No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[Yes No

if yes, identify afl such owners:

4, fs there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?

Yes No

if yes, identify all such owners:

5. Is the party a trade association?
[Yes Ix}No
If yes, identify ail members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

ZL 4 TF. JA ee July 14, 2019

ed / (Signature) (Date}

 
